Citation Nr: 0511253	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-05 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for defective hearing in 
the left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from October 1942 to April 
1946.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 decision by the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA), Regional Office.   That decision denied a compensable 
rating for defective hearing in the left ear.  In October 
2004 the Board granted the veteran's motion to have this case 
advanced on its docket.  

That same month the Board remanded this case to the RO to 
afford the veteran a hearing before the Board via 
videoconference.  In April 2005 the veteran gave testimony at 
a hearing before the undersigned via videoconference from a 
satellite office of the RO.  A transcript of this hearing is 
of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that the veteran is apparently 
seeking to reopen a claim for service connection for his 
right ear hearing loss, including right ear otitis, as 
secondary to his service connected left otitis media.  If 
service connected, the left and right ear hearing loss would 
be evaluated together.  38 C.F.R. § 4.85 (2004).  The 
service-connection issue is thus inextricably intertwined 
with the issue of an increased rating for left ear hearing 
loss and must be adjudicated by the RO prior to further 
appellate consideration of the issue currently on appeal.  

At the recent videoconference hearing, the veteran testified 
that his left ear hearing had deteriorated considerably since 
his last VA examination conducted in November 2003.  A new VA 
examination is required where evidence, including statements 
by the veteran, reports that the disability has worsened.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The veteran also testified that he receives ongoing treatment 
for his ear pathology at the VA Medical Center in Wilkes 
Barre, Pennsylvania.  However, no clinical records from this 
facility subsequent to March 15, 2002, are currently in the 
claims folder.  The RO should obtain any relevant clinical 
records from this facility subsequent to March 15, 2002, and 
associate them with the claims folder.  

In addition the veteran has asserted that he receives on 
going treatment for his ear disabilities from a private 
physician identified as Doctor Sirotnik or Sirotnak, but no 
clinical records reflecting this treatment are currently in 
the claims folder.  Records of this treatment should also be 
obtained and associated with the claims folder.  

In view of the above, this case is again REMANDED for the 
following actions:  

1.  Obtain copies of all clinical records 
documenting the veteran's treatment for 
hearing loss at the VA Medical Center in 
Wilkes Barre, Pennsylvania, subsequent to 
March 15, 2002. 

2.  Take the necessary steps to obtain 
records of the veteran's treatment for 
hearing loss from Doctor Sirotnik or 
Sirotnak.  

3.  Afford the veteran a current VA 
audiology examination to evaluate the 
severity of his hearing loss in each ear.  
The claims folder should be made 
available to the examiner.

4.  Adjudicate the application to reopen 
the claim for service connection for 
right ear hearing loss.  The Board will 
further consider this issue only if an 
appeal is perfected by the submission of 
a notice of disagreement, and after the 
statement of the case, a substantive 
appeal.

5.  Re-adjudicate the claim for an 
increased (compensable) rating for left 
ear hearing loss.  If the benefit is not 
fully granted, issue a supplemental 
statement of the case.  Then return the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


